REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest wherein each of the first and second circumferential arrays of light emitters comprises a first sub-set of light emitters and a second sub-set of light emitters, an optical axis of each light emitter in the first sub-set is at a first angle to the longitudinal axis of the housing, an optical axis of each light emitter in the second sub-set is at a second angle to the longitudinal axis of the housing, and wherein both the first and second angles are less than 90 degrees and the first angle is less than the second angle, in combination with all other limitations set forth in the claim.
Regarding claim 23, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest a window element mounted in the housing, the window element comprising a light transmitting material and being located such that light emitted by the light source passes through the window element before illuminating the field of view, wherein the window element is annular, wherein an external surface of the window element comprises a concave region and wherein the window element acts as a plano-concave lens, in combination with all other limitations set forth in the claim.
Regarding claim 28, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest each recess is angled so that an angle between a part of the recess sidewall closest to the camera viewport and the longitudinal axis of the housing is smaller than an angle between a part of the recess sidewall furthest from the camera viewport and the longitudinal axis, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852